MANION, Circuit Judge,
dissenting.
I.
“Partial birth abortion” is neither a legal nor a medical term. That is why some legal and medical experts have difficulty determining the parameters of the Wisconsin statute that attempts to ban the procedure. Nevertheless, members of the Wisconsin legislature as well as many state legislatures around the country and a significant majority of the U.S. Congress seem to have a grip on what they want to outlaw. Medically the procedure is called intact dilation and extraction, or D & X. As this court succinctly explained, ante at 466, the living fetus is maneuvered so that it can be pulled from the uterus feet first until the head (the largest part of the body) becomes lodged in the cervix. The physician then uses scissors to create a hole in the base of the skull through which he inserts a suction tube that removes the “contents,” causing the skull to collapse. “The physician then completes the extraction of the now-dead fetus from the woman’s body, death having occurred while the body of the fetus was in the vagina.” Id. It is easy to understand why significant majorities of citizens want this procedure banned.
Although a very rare procedure, the D & X has been graphically described and publicized by opponents of abortion. Likely this has helped inspire the many legislative enactments. But the many court challenges have further attracted public attention. Here, Planned Parenthood and the other plaintiffs aren’t merely defending the right of doctors *472to perform or for a woman to have a D & X abortion. In fact, they insist this procedure almost never happens. Rather, they claim that the Wisconsin statute is overbroad and vague — that doctors could face life in prison for performing, usually in the second trimester, routine dilation and extraction abortions (D & E) where the fetus is dead before it is removed, usually in several pieces, from the mother’s body. This argument has certainly shifted the focus of the debate. Heretofore, the argument over abortion was mostly confined to rights — those favoring abortion rights defend a “right to choose”; those opposing abortion rights proclaim a “right to life.” But partial birth abortion has advanced the debate to the specifics of abortion procedures — the methods used, the impact on the unborn child at various stages of gestation, and the health risks to the mother. In the process of aggressively challenging the laws banning partial birth abortion, the abortion rights proponents have (with commendable candor) graphically described in detail how routine abortions are pei'formed, depending on the age of the unborn. In this case they have engaged in this exposure to underscore them contention that the Wisconsin law banning partial birth abortions is so overbroad that it covers most post-viability abortions (after 22 weeks) and many pre-viability abortions. In other words, rather than denying that they engage in a procedure that many legislatures and the federal Congress have called unacceptable, they claim that they routinely perform the procedures that the statute arguably describes; thus the law would limit a woman’s right to have an abortion. (For example, Dr. Christensen explains in his affidavit that in the process of “disarticulation” during a midterm abortion, a separated fetal “part” might protrude outside the-birth canal, leaving behind living cells and a beating heart.)
In my opinion the district court’s decision at this preliminary injunction stage is correct. The district court accurately labeled the “plaintiffs’ alleged confusion concerning the meaning of Act 219 [as] a demon of their .own creation.” To avoid having to defend the almost indefensible D & X procedure, the plaintiffs have stretched the plain meaning and intent of the statute to cover almost every abortion procedure that occurs after a few weeks, when the fetal heartbeat begins. Once this fabrication is in place they proclaim that the expanded law bans routine D & E and even some suction curettage abortions — the kind they perform every day. Obviously the Supreme Court has established a right to these routine abortions, so expanding the statute to cover them makes the plaintiffs’ challenge more widely acceptable. In other words, in order to level what they see as an effective attack on the ban, they have to pretend the statute is what it is not. But as the district court has concluded, 9 F.Supp.2d 1033, 1041 (W.D.Wis.1998), the statute unmistakably regulates only the rare D & X procedure that is used exclusively post-viability, when “potential life” is a reality. Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 870, 112 S.Ct. 2791, 120 L.Ed.2d 674 (1992). The district court properly discarded the plaintiffs’ broad interpretation of the Act when they equated “ ‘a living child’ with ‘dismembered portions of a living child.’ This Court, the Wisconsin Legislature and common sense reject such an interpretation.” 9 F.Supp.2d at 1041 (Footnote omitted). The district court has thoroughly examined the evidence before it at this preliminary stage, and has correctly concluded that when the statute is narrowly construed in accordance with Wisconsin law, the standards for denying a preliminary injunction are met.
II.

A. Standard of Review

At this stage the district court has correctly denied the preliminary injunction motion. Planned Parenthood sought a preliminary injunction enjoining 1997 Wisconsin Act 219 from taking effect. “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 117 S.Ct. 1865, 1867, 138 L.Ed.2d 162 (1997) (quoting 11A Charles Alan Wright et ah, Federal Practice and Procedure § 2948, at 129-130 (2d ed.1995)) (emphasis by Supreme Court) (reversing *473Ninth Circuit’s reversal of a district court’s denial of a preliminary injunction of a state law allowing only physicians to perform abortions). Under this standard, Planned Parenthood must show that it has more than a negligible chance of success on the merits, and no adequate legal remedy. Once this is established, the district court must then consider the balance of hardships between the plaintiffs and the defendants, adjusting the hardships for the probability of success on the merits. Boucher v. School Bd. of the Sch. Dist. of Greenfield, 134 F.3d 821, 824 (7th Cir.1998).
We give deference to the district court when reviewing its decision to deny a preliminary injunction. That means to reverse, the district court’s finding of facts must be clearly erroneous, and the district court’s balancing of harms in favor of one party must be an abuse of discretion. Meridian Mut. Ins. Co. v. Meridian Ins. Group, Inc., 128 F.3d 1111, 1114 (7th Cir.1997). On issues of law, we review the district court de novo, id., but just like the state courts, we owe deference to the Wisconsin legislature. Therefore we must first presume this statute to be constitutional, and if possible, interpret it so as to preserve its constitutionality. See Andree v. Ashland County, 818 F.2d 1306, 1313 (7th Cir.1987). The Wisconsin Supreme Court has noted that a “party challenging [a] statute must show it to be unconstitutional beyond a reasonable doubt.” Wisconsin v. Carpenter, 197 Wis.2d 252, 541 N.W.2d 105, 109 (Wis.1995). That is a heavy burden for the plaintiffs at the preliminary injunction stage. The court has further noted that “‘[ejvery presumption must be indulged to sustain the law if at all possible and, wherever doubt exists as to a legislative enactment’s constitutionality, it must be resolved in favor of constitutionality.’” Id. (quoting Wisconsin v. McManus, 152 Wis.2d 113, 447 N.W.2d 654 (1989)). Thus, the plaintiffs must not only overcome the deference owed the district court’s factual findings and weighing of hardships, but must also overcome the legal presumption that the Act is constitutional.

B. Likelihood of Success on the Merits

The appellants argue that they have a likelihood of overcoming the presumption of constitutionality because the partial birth abortion act places an undue burden on a mother’s constitutional right to an abortion,1 and second, because the Act is vague and overbroad it fails to give adequate notice of what it criminalizes.

1. The undue burden test.

To reconcile the conflict between a mother’s constitutional rights implicated in an abortion decision, and the government’s interests in potential life and the regulation of medical procedures, a plurality of the Supreme Court stated that a state regulation is unconstitutional when it “has the purpose or effect of placing a substantial obstacle in the path of a woman seeking an abortion of the nonviable fetus.” Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. at 877, 112 S.Ct. 2791 (plurality). (Although the lead opinion in Casey was joined by only three Justices, it is the holding of the Court under Marks v. United States, 430 U.S. 188, 193, 97 S.Ct. 990, 51 L.Ed.2d 260 (1977).) In so doing, the Court repudiated decisions such as Planned Parenthood of Central Missouri v. Danforth, 428 U.S. 52, 96 S.Ct. 2831, 49 L.Ed.2d 788 (1976), because they “undervalue[d] the State’s interest in potential life.” 505 U.S. at 873, 112 S.Ct. 2791. Rather, the Casey Court recognized that “Not every law which makes a right more difficult to exercise is, ipso facto, an infringement of that right.... Numerous forms of state regulation might have the incidental effect of increasing the cost or *474decreasing the availability of medical care, whether for abortion or any other medical procedure.” Id. at 873-74, 112 S.Ct. 2791. Under Casey, a plaintiff challenging a statute must prove “that in a large fraction of the cases in which [the Act] is relevant, it will operate as a substantial obstacle to a woman’s choice to undergo an abortion.” Id. at 895, 112 S.Ct. 2791.
The district court has given the statute its proper (and logical) narrow construction, thus confining the ban to the D & X abortion procedure. Contrary to the claim of the plaintiffs, the court concluded that the law has no effect on the commonly-used D & E procedure used for both pre and post-viability abortions. The record does not show that any pregnant woman would forego, or be prevented from having, an abortion because the D & X procedure was not available. The D & X procedure is very rarely used, which suggests that a ban would have a minimal if any effect on abortion practices. As this court notes, the D & X is not even considered except for late-term abortions, ante at 467, but according to the AMA report, 89% of all abortions occur within the first 12 weeks of pregnancy, and only 1 percent occur after the twentieth week. Similarly, among the plaintiff physicians, only Dr. Christensen performs D & X abortions.2 In 1997, he performed 2350 abortions in Wisconsin, 300 of which were second trimester abortions. Yet, he performs only one or two D & X procedures per year. And Dr. Bernard Smith, who performed approximately 2500 first trimester and 500 second trimester abortions in Wisconsin in 1997, does not even perform the D & X procedure. It seems counterintuitive that before the law was enacted Dr. Smith had decided not to perform the D & X procedure, yet he now contends that the absence of the D & X is a substantial obstacle to a woman obtaining an abortion. This disingenuity is what likely caused the district court to conclude at this juncture that the defendant’s experts were more credible than the plaintiffs’.
Even when confined to the D & X procedure, the Act could still be unconstitutional if a large fraction of women who would otherwise have a D & X abortion decide to carry the child to term because of the greater medical risks involved in alternative abortion options. But the record does not support this contention. For example, the American Medical Association stated that “[according to the scientific literature, there does not appear to be any identified situation in which the intact D & X is the only appropriate procedure to induce abortion....” Similarly, the American College of Obstetricians and Gynecologists (“ACOG”) wrote that “[a] select panel convened by the ACOG could identify no circumstances under which the [D & X], as defined above, would be the only option to save the life or preserve the health of the woman.” Moreover, none of the physicians indicate that they have ever encountered a situation where the D & X procedure is the only procedure available to save the life or preserve the health of the mother. As the district court found, “[a]bsent from the record is a showing that [the D & X procedure] is safer in any significant way from conventional D & E’s.” Nothing in the record, or the court’s opinion, demonstrates that this finding is clearly erroneous, and the district court correctly concluded that the ban on the D & X procedure does not place a substantial obstacle in the path of a woman deciding to have an abortion.

2. Vagueness.

The plaintiffs contend that the Act is ambiguous, that is, susceptible to different interpretations. Once this straw baby is in place, they go on to argue that physicians will refrain from performing legal abortions for fear of “arbitrary application,” presumably by Wisconsin’s prosecutors and courts. Of course, as the district court points out, “plaintiffs’ confusion concerning the meaning of [the Act] is a demon of their own creation.” 9 F.Supp.2d at 1041. They graphi-*475eally describe the gruesome details of routine abortions in order to equate them with the D & X procedure that the statute describes. Despite this concern, they have not sought a definitive construction of the statute by Wisconsin’s courts; rather, they have marched directly to the federal courthouse, even though they now blithely contend that “the district court’s interpretation is not binding on anyone.” Appellants’ Brief at 40. “[A]n important difference between the interpretation of a state statute by a federal court and by a state court is that only the latter interpretation is authoritative.” Kucharek v. Hanaway, 902 F.2d 513, 517 (7th Cir.1990). By enjoining the Act in its entirety, this court has “deprive[d] the state courts of an opportunity to save at least a part of the statute by a narrowing interpretation. As a matter of comity, states ought to have that opportunity....” Id.
Moreover, the ambiguities suggested by the plaintiffs are not plausible. The plaintiffs contend that the Act’s phrase “a person partially vaginally delivers a living child” applies to every D & E procedure:
[T]he Act remains applicable to D & Es whenever a portion of the fetus has been partially vaginally delivered before it is disarticulated.... This limitation also leaves the physician subject to prosecution if he extracts a disarticulated limb; and then reaches into the uterus a second time, extracts a second limb which is not disarti-culated and the fetus has not yet expired.
Appellants’ Reply Brief at 4. The district court correctly held that no reasonable person would equate the dismembered portions of a child with a “living child,” and thus, the Act could not be fairly interpreted to apply to the D & E procedure. The total destruction of the fetus (“disarticulation” as they put it) is accomplished within the womb. This process is clearly distinguishable from the D & X. This analysis further demonstrates the Act is easily susceptible to a narrow construction (it bans only the D & X procedure), and the state courts should have been given the opportunity to adopt this construction, a construction all of the state’s prosecutors were prepared to apply.
The scienter, or intent, requirement of the statute significantly raises the bar for prosecutions, negating any legitimate claim of ambiguity. In only the D & X procedure is a child practically certain to be alive in the birth canal, and then killed by the physician. This does not mean that it never occurs in other procedures, but the gulf between a rare occurrence and something “practically certain” to occur is recognized under Wisconsin law. Cf. State ex rel. Zent v. Yanny, 244 Wis. 342, 12 N.W.2d 45, 47 (Wis.1943) (criminal negligence “is something less than willful and wanton conduct which, by the law of this state, is the virtual equivalent of intentional wrong.”). It would seem that the physicians’ greatest concern would be the situation where the physician begins a non-partial birth abortion, for example a D & E, but by accident partially vaginally delivers a living child, kills it, and then completes the delivery. In that situation, the state would be required to prove beyond a reasonable doubt that the physician intended to perform a D & X, or that the D & X was a practically certain result; this provides physicians ample protection. Interestingly, Dr. Christensen did not find it necessary to cease his abortion practice during the five weeks between the Act becoming effective and'our stay pending appeal. See Defendant-Appel-lee’s Separate Appendix at 165 (press release dated May 21,1998 in which Dr. Christensen states that he will continue to provide a “full range” of abortion services). This speaks volumes about Dr. Christensen’s true view concerning the vagueness of the Act.
The district court found that the plaintiffs had a small likelihood of success on the merits. Given the scant record developed before him, the plaintiffs’ failure to identify any medical necessity compelling the use of the partial birth abortion, and the evidence establishing the rarity of the partial birth abortion, this finding was not clearly erroneous.

C. Irreparable Harm


1. Harm to the plaintiffs.

The district court found that the plaintiffs would not be irreparably harmed if the Act were not enjoined. The plaintiff physicians did not indicate in their affidavits that they *476will cease to provide abortions because of this Act, and none of them indicate that any woman will be denied an abortion because of this Act. Similarly, we have no reason to believe that the Act will be misapplied, or that unjustified prosecutions will ensue. The sole basis relied on to support a possible of finding irreparable harm is that the Act will “force women to undergo less safe procedures than their physicians would otherwise perform.” But the record in this case indicates that alternative procedures to the D & X are not less safe. As explained in Casey, in the absence of any evidence demonstrating how less safe the alternative procedures are (and thus, how likely a pregnant woman would opt for no abortion), a finding of irreparable harm is entirely speculative.

2. Harm to the defendants and the public interest.

The defendants have not identified how they would be harmed by an injunction of this Act, which is not surprising because they are merely representatives of the State, with no personal interest in the Act. However, the public interest must also be considered. It is beyond dispute that the public has a strong interest in duly passed laws becoming effective and being respected. It is this respect for the democratic process and the will of the people that justifies a presumption of constitutionality for legislative enactments. The public also has a significant interest in the regulation of medical procedures. This interest was recognized in Casey, and can only be outweighed by a mother’s constitutional liberty when the effect of the regulation is to deny or significantly limit the availability of all abortion procedures. Further, as the court’s opinion recognizes, the D & X procedure is only considered in late term abortions, where the state’s interests in the treatment and protection of potential life is greatest. Ante at 467. The district court weighed these interests against the scant evidence of harm alleged by the plaintiffs, and found that the preliminary injunction was unwarranted. This is not an abuse of discretion.
Summarizing, I would affirm the district court’s findings that the plaintiffs had a small likelihood of success on the merits, and had demonstrated little if any irreparable harm. Further, I would conclude that the district court’s weighing of the plaintiffs’ harm against the public’s interest, and ultimate decision not to impose a preliminary injunction, was no abuse of discretion.
HI.
Although I have set out the reasons why I would affirm the district court’s denial of the preliminary injunction, I also have a few observations regarding this court’s decision to reverse. As the court notes, according to Casey, the government may regulate pre-viability abortions unless so doing poses a substantial obstacle to a woman obtaining an abortion. Yet, the court does not conclude that the unavailability of the D & X procedure presents that substantial obstacle. Instead, it holds that the law cannot be justified as furthering interests such as better informing the mother contemplating abortion, protecting her health, or protecting fetal life. Ante at 466-67. This holding misapplies Casey, which held that “the undue burden standard is the appropriate means of reconciling the State’s interest with the woman’s constitutionally protected liberty.” 505 U.S. at 876, 112 S.Ct. 2791. Casey also noted that “the Constitution gives the States broad latitude to decide that particular functions may be performed only by licensed professionals, even if an objective assessment might suggest” otherwise.3 505 U.S. at 885, 112 S.Ct. 2791. Casey does not limit the forms of regulation permitted by the Constitution; *477rather, it makes clear that all regulation is permitted, provided the regulation is not unduly burdensome to a woman’s right to an abortion.
This court sidesteps the undue burden test and instead concludes that Wisconsin has no legitimate interest in enacting the partial birth abortion ban. This conclusion parallels the reasoning of decisions such as Thornburgh v. American College of Obstetricians & Gynecologists, 476 U.S. 747, 106 S.Ct. 2169, 90 L.Ed.2d 779 (1986), which were substantially limited in Casey. Casey held that these cases were in error because they did not accord proper weight to Roe’s acknowledgment of the government’s “important interest in potential life.” Casey, 505 U.S. at 882, 886, 112 S.Ct. 2791. Requiring that Wisconsin specify the particular interest it is furthering with this statute is a throw-back to the pre-Case?/ law.
Of course Wisconsin has several interests it could advance, the most obvious being to do something to preserve the “potential life” of the unborn. As the court notes, with alternative procedures to the D & X available, the statutory ban does little to protect the fetal life. But Wisconsin’s legitimate interests surely go beyond rescuing the unborn. Unquestionably, Wisconsin has a material interest in how all medical procedures — -including abortions — are performed by physicians licensed by the state; this is “part of the practice of medicine [which is] subject to reasonable licensing and regulation by the State.” Casey, 505 U.S. at 884, 112 S.Ct. 2791. This general interest allows it to regulate who performs abortions, where abortions are performed, and what is required for informed consent to be given. Id.
There is a legitimate moral interest as well. The ban on the D & X procedure can be deemed appropriate simply because of the grotesque nature of the procedure itself and the wide public awareness of it. That is not to say that all methods of legal abortion are not equally lethal and unseemly. As the court acknowledges, all methods are gruesome. But this is the one method that has been at least partially exposed to the light of day, and this exposure has apparently caused the Wisconsin legislature to label the D & X immoral. And certainly Wisconsin can legislate morality. Cf. Milner v. Apfel, 148 F.3d 812, 814 (7th Cir.1998) (“How else to explain prohibitions against gambling, prostitution, public nudity and masturbation, fornication, sodomy, the sale of pornography, sexual intercourse with animals, desecration of corpses, and a variety of other ‘morals’ offenses? A traditional purpose of criminal punishment is to express moral condemnation of the criminal’s acts.”). This apparent (or at least plausible) perception that it is cruel and gruesome is comparable, albeit on a lesser scale, to the state’s legitimate interest in the criminalization of the killing of animals through decompression or the shooting of caged animals. See Wis. Stats. §§ 951.025, 951.09. These statutes do not save any animals; they merely regulate the manner in which they are killed. An uncaged animal does not suffer less when shot as compared to a caged animal, but Wisconsin still criminalizes the latter, and not the former.4 Likewise, every method of abortion effectively destroys the “potential life” of the fetus. And as the court observes, partial birth abortion is no “more gruesome” than alternative abortion procedures performed regularly. But the court overextends when it concludes that there is no moral difference between partial birth abortion and other abortion procedures. Ante at 470-71. That is a decision for Wisconsin to make — a decision it has every right to make as long as it does not unduly burden the mother from obtaining another method of abortion. As I note below, this moral outcry apparently has not fallen on deaf ears. The exposure of this procedure has cast a bright light on the alternative procedures that are equally gruesome. This additional information could foreseeably cause mothers seeking abortions *478to have second thoughts, thus giving the potential life in which the state unquestionably has an interest another chance to live.
The state’s interests in potential life, in regulating the practice of medicine, and in the moral underpinnings of state law are legitimate and form a solid basis for the state enacting a statute to ban D & X abortions. It is for the Wisconsin legislature, not this court, to determine whether and how to address these interests. Cf. Lochner v. New York, 198 U.S. 45, 75, 25 S.Ct. 539, 49 L.Ed. 937 (1905) (Holmes, J., dissenting) (“I strongly believe that my agreement or disagreement has nothing to do with the right of the majority to embody them opinions in the law. It is settled by various decisions of this court that state constitutions and state laws may regulate life in many ways which we as legislators might think as injudicious, or if you like as tyrannical.... ”). Balanced against the unrefuted fact that mothers seeking an abortion had access to available substitute procedures, the district court did not abuse its discretion in denying the preliminary injunction.
The court also faults the statute for not having an exception for the mother’s health. The court takes the view that “the alternative [to the D & X] may not always be the best from the standpoint of the mother’s health.” Ante at 467. As noted above, I have serious doubts that the record in this case supports this conclusion. Both the AMA and the ACOG were unable to identify any situation in which the D & X is safer than alternatives. The mere suggestion by these medical groups that physicians should have unfettered discretion in deciding how to perform an abortion is insufficient to support the conclusion that the D & X is safer than other abortion procedures. Similarly, Dr. Christensen very rarely performs the D & X procedure, and Dr. Smith, who performs 3000 abortions per year, does not use the D & X. The safety of the alternatives is demonstrated by Dr. Smith’s complete avoidance of the procedure, and Dr. Christensen’s use of the D & X in only 1-2 of the 2300 abortions he performs each year. Thus it is disingenuous, to say the least, for them to say it may be the safest procedure for some women. The D & E method may create risks, but it is the one used in 99% of abortions performed after 12 weeks’ gestation.
But even if we put aside this factual dispute, the legal conclusion reached by the court is still insufficient to invalidate the Act. To fail the undue burden test, the alternatives to the D & X must be sufficiently risky as to present a substantial obstacle to a woman obtaining an abortion. The district court concluded that this fact was not present in the record, and the court agrees to the extent that the risk of alternatives to the D & X, as compared to the D & X itself, are “unknown.” Ante at 468. There is no suggestion in the court’s opinion that the risks are more than “de minimis.” Id. Casey addressed a similar lack of evidence, and concluded the challenged law should not be presumed to be unconstitutional. The Court was faced with Pennsylvania’s law imposing a 24-hour waiting period between a woman requesting an abortion and the abortion procedure being performed. 505 U.S. at 885-86, 112 S.Ct. 2791. The Court noted that this delay, in practice, generally results in a longer delay than 24 hours, and may increase the woman’s exposure to harassment and hostility of protesters outside abortion clinics. Id. at 886, 112 S.Ct. 2791. Further, the Court noted that the delay increased the cost and risk of abortion procedures. Id. But the Court concluded that despite this evidence, the waiting period did not impose “a real health risk.” Id. Comparatively speaking, the partial birth abortion ban seems much less burdensome than even the 24-hour delay that the Court approved. As this court notes, the Act “merely bans one method of abortion, leaving all others unregulated,” ante at 467, and the court does not conclude that the unknown differences between the D & X and alternative procedures amount to an “appreciable health risk,” as Casey requires to implicate constitutional concerns. Id. at 885, 112 S.Ct. 2791. If, as the court notes, it is not “clear that the [health] risk is slight,” ante at 469, then the plaintiffs obviously have not met their burden of showing that the health risk is appreciable.
The court also cites several pre-Case?/ decisions for the proposition that maternal *479health must be the physician’s paramount concern. Ante at 468. The court’s reliance on these cases is misplaced; rather, Casey’s undue burden test is the law, and the court must apply it. No doubt maternal health remains a significant interest, but in the absence of an “appreciable health risk,” 505 U.S. at 885, 112 S.Ct. 2791, the state may impose a reasonable burden. And any burden imposed here is negligible at most.
Finally, I take issue with the court’s ruling that the defendant-intervenors lack standing to participate in this litigation. This issue was not raised in the briefs; we did not have the benefit of argument by any of the parties. Also, because the defendant-interve-nors were denied an opportunity to present oral argument, we were not able to explore this issue. The court presumes that the defendant-intervenors’ spouses share their views of abortion. This presumption is not only factually unsupported, but it also appears that the Supreme Court has presumed the opposite. The Casey Court, in holding that a spousal notification requirement was unconstitutional, reasoned that “a spousal notice requirement enables the husband to wield an effective veto over his wife’s decision [to undergo an abortion].” Casey, 505 U.S. at 897, 112 S.Ct. 2791. It certainly seems incongruent that the spousal notification law was unconstitutional because husbands and wives may disagree on whether the wife should have an abortion, but in this case, we presume that they share the same view on the desirability of aborting their child. This presumption is particularly unwarranted because the defendant-intervenors are participating as representatives of all husbands and fathers whose rights are affected by the Act. And this representational status is certainly appropriate given that pregnancy is the classic ease “capable of repetition, yet evading review.” Roe v. Wade, 410 U.S. 113, 125, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973). This decision effectively denies the defendant-intervenors the opportunity to be heard, to present arguments, and to develop a record on this issue. If the court is concerned that the defendant-inter-venors lack standing, the district court should be directed to review this issue and make appropriate findings, which we would then review in the standard due process.
IV.
This is a very unpleasant case. Without question in 1973 the Supreme Court in Roe v. Wade established a woman’s right to have an abortion. Roe also went on to say that “if the state is interested in protecting fetal life after viability, it may go so far to proscribe abortion during that period except when it is necessary to preserve the life or health of the mother.” Roe, 410 U.S. at 163-64, 93 S.Ct. 705. Although one question before us is whether the state’s proscription of partial birth abortion interferes with the mother’s health, the plaintiffs’ primary complaint is that this “vague” and “overbroad” statute interferes with the woman’s right created in Roe. To verify this interference the plaintiffs have set out in grotesque detail how human fetuses at every stage of development — “potentiality of human life,” as Roe puts it — are destroyed and dismembered with suction, scalpels, scissors, and other medical instruments usually used to save lives. The state has attempted to ban one rare procedure, not many as the plaintiffs insist and as this court affirms. And there is no evidence of any appreciable threat to a mother’s health if she cannot obtain a D & X. Thus, even under the restrictions of Roe, a state should surely be able to proscribe an “abortion” of a live baby that is half-born.
As the court notes in its rational basis discussion, if there is always an equally safe alternative to a partial birth abortion, “the statute cannot discourage abortions — cannot save any fetuses — but can merely shift their locus from the birth canal to the uterus.” Ante at 470. No doubt when this statute is properly construed — that it bans only the rarely-used D & X procedure — it does not appear to accomplish much in the way of saving babies. But these laws have certainly elevated the public’s concern over the fate of the “potential human lives” that are exposed to abortion.
In Planned Parenthood of Southeastern Pennsylvania v. Casey, the Supreme Court turned the spotlight on the more obscure language in Roe v. Wade — that the state *480retains an “important and legitimate interest in potential life.” Casey, 505 U.S. at 871, 112 S.Ct. 2791. Casey, while reaffirming a woman’s right to have an abortion, seems to place no limit on the state’s ability to require that a woman considering an abortion be fully informed of the “consequences to the fetus, even when those consequences have no direct relation to her health.” Id. at 882, 112 S.Ct. 2791. Therefore, as long as the information is truthful and not misleading, “informed choice” can include considerations of the effect of abortion on the unborn child. This court criticizes what it perceives to be an arbitrary and irrational legislative effort singling out the D & X procedure, a “gruesome” procedure which almost never occurs. Ante at 470-71. With this criticism in mind, following the Supreme Court’s green light for informed choice in Casey, the legislature might find a more effective way to reduce abortions by requiring that mothers contemplating abortion be given the information similar to that which the plaintiffs have supplied in this case. A woman might consider adoption as an alternative after having to read Dr. Christensen’s affidavit where he describes how he “disarticulates” the fetus and otherwise destroys the “beating heart and living cells.” Or perhaps the abortion doctor should explain, in line with the court’s reference to Michael Burnhill’s article, ante at 470, that beyond ten weeks’ gestation, “the fragments should be reassembled to see if the fetus is essentially complete.” Or, on a more positive note, when the abortion doctor does a precautionary ultrasound to determine whether the fetus is six or sixteen weeks along, why not require that he turn the screen so that the woman can see the image of her baby and its stage of development? She would at least have a limited view of a beating heart, the beating heart the doctors in today’s case are so concerned about leaving behind when they pull one dismembered part of the fetus from the mother’s body. In another direction, perhaps the state could require that although a woman’s right to an abortion cannot be unduly burdened, if a baby can survive the abortion the state must protect it. In other words, in every abortion does the baby necessarily have to die? See Floyd v. Anders, 440 F.Supp. 535 (D.S.C. 1977) (three-judge panel), vacated, 440 U.S. 445, 99 S.Ct. 1200, 59 L.Ed.2d 442 (1979).
The state’s interest in potential life cannot be ignored, and the district court was correct in applying a narrow construction to this law and denying the injunctive relief that this court has now granted. The court today acknowledges that partial birth abortion is gruesome, but it notes that so are many surgical procedures. But this is no routine surgical procedure. In a gall bladder operation, for example, the doctor removes and destroys a diseased organ, leaving behind a healthier person. In partial birth abortion, the doctor destroys a “potential” life. Perhaps the mother is healthier, but the baby is dead. In a Caesarian delivery, perhaps gruesome to see by some standards, the doctor snips the umbilical cord and removes a live baby. In a partial birth abortion, the doctor snips the brain stem and removes a dead baby.
These dramatic and distressing descriptions have obviously caused many citizens and thus many legislators to react with legislative attempts to ban the procedure. Courts have an obligation to construe these statutes narrowly to enable them to pass constitutional muster where possible. Whether this statute would hold up after all of the evidence is in remains to be seen on remand after further hearings on the motion for a permanent injunction. But at this stage I agree with the district court that the plaintiffs have not met the high burden required for a preliminary injunction, and I would thus affirm the court’s denial.

. Although this case involves a facial attack on a statute, neither side has addressed whether United States v. Salerno, 481 U.S. 739, 745, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987), which establishes that a statute must be unconstitutional under all circumstances to be facially invalid, applies in the abortion context. If Salerno does apply, then obviously the Act survives. The issue is pending before this court in a similar case brought under Illinois law. See Hope Clinic v. Ryan, 995 F.Supp. 847, 859 (N.D.Ill.1998), appeal docketed, No. 98-1726 (7th Cir. March 23, 1998). For purposes of this case, I assume that the "undue burden” test of Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 877, 112 S.Ct. 2791, 120 L.Ed.2d 674 (1992), and not the more stringent Salerno test, applies.


. There is no evidence in the record that any physician in Wisconsin, other than Dr. Christensen, performs the D & X procedure. And as the Supreme Court recently noted, the suggestion that an abortion regulation amounts to a substantial obstacle to abortion "is positively contradicted by the fact that only a single practitioner is affected.” Mazurek v. Armstrong, 117 S.Ct. at 1867.


. This same language was recently quoted by the Supreme Court in Mazurek v. Armstrong, 117 S.Ct. at 1867. Casey addressed a state’s requirement that a physician perform an abortion. But neither Casey nor subsequent Supreme Court precedent suggests that the state's broad latitude to regulate extends no further than the power to require a physician to perform the abortion. Casey also reconsidered the Court’s earlier decision in Akron I, 462 U.S. 416, 103 S.Cl. 2481, 76 L.Ed.2d 687 (1983), which (wrongly) held that a state could not require that a physician (as opposed to a qualified assistant) give the woman certain information about abortion. 505 U.S. at 882-83, 112 S.Ct. 2791. Mazurek, relying on Casey, held that a physician, and not a physician assistant, could similarly be required to perform the actual abortion. 117 S.Ct. at 1867-68.


. Similarly, the debate (in other sovereigns— Wisconsin has no death penalty) over various forms of execution, such as hanging, electrocution, the gas chamber, and lethal injection involves their respective cruelly, though their outcome is the same. See, e.g., Gray v. Lucas, 463 U.S. 1237, 104 S.Ct. 211, 77 L.Ed.2d 1453 (1983) (denial of certiorari) (Rehnquist, C.J., concurring; Marshall, J., dissenting).